United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, DALLAS
PERFORMANCE CLUSTER, Coppell, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1161
Issued: July 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2013 appellant filed a timely appeal from a March 14, 2013 nonmerit
decision denying her request for a hearing. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this
decision. Because more than 180 days elapsed from the most recent merit decision of March 19,
2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for a hearing under
5 U.S.C. § 8124(b).

1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse decisions issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See C.F.R. § 501.3(e) (2009).

FACTUAL HISTORY
On January 27, 2010 appellant, then a 63-year-old supervisor of distribution operations,
filed an occupational disease claim alleging that she sustained tendinitis in the performance of
duty. She indicated that she became aware of the disease on January 27, 2010. Appellant did
not stop work.
In a March 19, 2010 decision, OWCP denied appellant’s claim. It found that there was
no medical evidence that provided a diagnosis which could be connected to the event.
On April 5, 2010 appellant requested a telephonic hearing, which was later changed to a
request for a review of the written record.
By decision dated September 17, 2010, OWCP’s hearing representative set aside the
March 19, 2010 decision and remanded the case for additional medical development.3
After further development, in a decision dated March 9, 2011, OWCP denied appellant’s
claim. It found that the medical evidence did not establish that her claimed tendinitis condition
was related to her work.
On February 21, 2013 appellant requested an oral hearing.
In a decision dated March 14, 2013, OWCP found that appellant was not entitled to a
hearing as a matter of right as her request was not made within 30 days of issuance of the
March 9, 2011 decision. It also determined that it would not grant a discretionary hearing for the
reason that the issue in the case could equally well be addressed by requesting reconsideration
and submitting new evidence not previously considered pertaining to her occupational disease
claim.
LEGAL PRECEDENT
Section 8124 of FECA provides that a claimant is entitled to a hearing before an OWCP
representative when a request is made within 30 days after issuance of an OWCP final decision.4
Section 10.615 of Title 20 of the Code of Federal Regulations provide, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”5
Section 10.616(a) of Title 20 of the Code of Federal Regulations further provide, “A
claimant injured on or after July 4, 1966, who had received a final adverse decision by OWCP,
3

Pursuant to the hearing representative’s instructions, OWCP referred appellant to Dr. Marvin Van Hal, a Boardcertified orthopedic surgeon, who opined on February 10, 2011 that appellant did not have an employment-related
condition.
4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

2

may obtain a hearing by writing to the address specified in the decision. The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.”6
OWCP’s regulations provide that a request received more than 30 days after OWCP’s
decision is subject to its discretion7 and the Board has held that OWCP must exercise this
discretion when a hearing request is untimely.8
ANALYSIS
Appellant requested a hearing on February 20, 2013. The Board notes that the request for
a hearing was made more than 30 days after OWCP issued the March 9, 2011 decision.
Consequently, OWCP properly found that appellant was not entitled to a hearing as a matter of
right.
OWCP properly exercised its discretion in denying a hearing upon appellant’s untimely
request by determining that the issue could be equally well addressed by requesting
reconsideration and submitting new evidence. The only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, a clearly
unreasonable exercise of judgment or actions taken which are contrary to logic and deductions
from known facts.9 The evidence of record does not establish that OWCP abused its discretion
in denying appellant’s requests for a hearing under these circumstances.
On appeal, appellant argues that she submitted all of her information in a timely manner
and requested that her claim be approved. The Board notes that it does not have jurisdiction over
the merits of her claim. As found above, the request for a hearing was not timely and OWCP
properly exercised its discretion.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing.

6

Id. at § 10.616(a).

7

Id. at § 10.616(b).

8

Samuel R. Johnson, 51 ECAB 612 (2000).

9

See Daniel J. Perea, 42 ECAB 214 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

